Exhibit 10.1

THIS SHARE PURCHASE AGREEMENT (THE "AGREEMENT") RELATES INTER ALIA TO THE
TRANSFER OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S.
PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S ("REGULATION S") UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.

SHARE PURCHASE AGREEMENT

THIS AGREEMENT made effective as of the 20th day of March, 2009,

AMONG:

CROWN OIL AND GAS INC., a corporation organized under the laws of the State of
Nevada, having an office at 400-225 West Magnolia Street, Bellingham,
Washington, USA 98225

("Crown USA")

AND:

LANGFORD WORLDWIDE CORP., a corporation organized under the laws of the British
Virgin Islands, having an office at Trident Chambers, P.O. Box 146, Road Town,
Tortola, British Virgin Islands

("Langford")

AND:

BOSHOFF HOLDINGS LTD., a corporation organized under the laws of the British
Virgin Islands, having an office at Trident Chambers, P.O. Box 146, Road Town,
Tortola, British Virgin Islands

(the "Vendor")

WHEREAS:

A.  Langford’s indirect, wholly-owned, Russian subsidiaries hold oil and natural
gas exploration and development licences for properties located in the Saratov
region of the Volga-Urals oil province in Russia;

B.  The Vendor is the sole registered shareholder of Langford;

C.  Pursuant to the agreement set out in a letter of intent dated January 17,
2008, as amended by a further letter of intent dated March 18, 2008, the Vendor
desires to sell, and Crown USA desires to purchase, all of the issued and
outstanding shares of Langford on the terms and subject to the conditions
hereinafter set out; and

--------------------------------------------------------------------------------



D.  At the completion of the said share purchase, Langford will be a
wholly-owned subsidiary of Crown USA.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained and other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged by
each of the parties hereto), the parties hereto covenant and agree as follows:

ARTICLE 1  
INTERPRETATION

1.1  Definitions.  For the purpose of this Agreement, the recitals and the
Schedules to this Agreement, unless the context otherwise requires, the
following terms shall have the respective meanings set out below and grammatical
variations of such terms shall have corresponding meanings:

(a)  "Affiliate" has the meaning ascribed thereto in Regulation C under the
Securities Act;

(b)  "Agreement" means this Agreement, and all the exhibits, schedules and other
documents attached to this Agreement, and all amendments and supplements, if
any, to this Agreement;

(c)  "Annual Financial Statements" means the annual audited consolidated
financial statements of Langford for the fiscal year ended December 31, 2007,
including the notes thereto and the report of the auditors thereon, as
applicable; or the annual audited consolidated financial statements of Crown USA
for the fiscal year ended December 31, 2007, including the notes thereto and the
report of the auditors thereon, as applicable;

(d)  "Applicable Securities Legislation" means all applicable securities
legislation in all jurisdictions relevant to the issuance of the Crown USA
Shares to the Vendor; 

(e)  "Artstroy" means Artstroy-XXI LLC, a limited liability company organized
under the laws of the Russian Federation (Main State Registration Number (OGRN):
1026402193400), having an office at 410017 Saratov, Russia;       

(f)  "Associate" has the meaning ascribed thereto in Regulation C under the
Securities Act;

(g)  "Attik" means Attik LLC, a limited liability company organized under the
laws of the Russian Federation (Main State Registration Number (OGRN):
1056405024081), having an office at 410017 Saratov, Russia;

(h)  "Attik-Neft" means Attik-Neft LLC, a limited liability company organized
under the laws of the Russian Federation (Main State Registration Number (OGRN):
1056405039954), having an office at 410017 Saratov, Russia;

(i)  "Bandberg" means Bandberg Holdings Ltd., a company organized under the laws
of Cyprus, having an office at Theklas Lysioti, 29 Cassandra Centre, 2nd Floor,
Flat/Office 201, 202, P.C. 3030, Limassol, Cyprus;

(j)  "Business" means the business and operations currently and heretofore
carried on by the Subsidiaries consisting of the exploration and development of
oil and gas resources primarily in the Russian Federation;

- 2 -

--------------------------------------------------------------------------------



(k)  "Business Day" means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of
Nevada are authorized or required by law or other government action to close;

(l)  "Closing" means the completion of the Transaction in accordance with
Article 9 hereof, at which time the Closing Documents will be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

(m)  "Closing Date" means March 31, 2009, or such other date as may be mutually
agreed upon by Crown USA and Langford;

(n)  "Closing Documents" means the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

(o)  "Code" means the Internal Revenue Code of 1986 (United States);

(p)  "Contract" means any agreement, indenture, contract, lease, deed of trust,
licence, option, instrument or other commitment, whether written or oral;

(q)  "Covenlina" means Covenlina Holdings Ltd., a corporation organized under
the laws of Cyprus, having an office at Theklas Lysioti, 29 Cassandra Centre,
2nd Floor, Flat/Office 201, 202, P.C. 3030, Limassol, Cyprus;

(r)  "Crown Russia" means Crown Oil & Gas LLC, a corporation organized under the
laws of the Russian Federation, having an office at 125493, Flotskaya 5,
Building A, Moscow, Russia, which corporation is the legal and beneficial holder
of all of the issued and outstanding shares in the capital of each of Attik and
Artstroy;

(s)  "Crown USA" means Crown Oil and Gas Inc., a corporation organized under the
laws of the State of Nevada, whose common shares are traded on the OTC Bulletin
Board and which is an Exchange Act filer;

(t)  "Crown USA Shares" means those 5,000,000 fully paid and non-assessable
common shares of Crown USA to be issued to the Vendor in exchange for the
Langford Shares on the Closing Date;

(u)  "Encumbrance" means any encumbrance of any kind whatsoever and includes,
without limitation, a lien, charge, hypothec, pledge, assignment, mortgage,
title retention agreement, security interest of any nature, trust or deemed
trust, adverse claim, exception, reservation, easement, restrictive covenant,
right of way, restriction, right of occupation, any matter capable of
registration against title, option, right of pre-emption, privilege or any
Contract to create any of the foregoing;

(v)  "Exchange Act" means the Securities Exchange Act of 1934 (United States),
as amended from time to time;

(w)  "Financial Statements" means the Annual Financial Statements and the
Interim Financial Statements;

(x)  "GAAP" means generally accepted accounting principles in accordance with
International Accounting Standards;

- 3 -

--------------------------------------------------------------------------------



(y)  "Intellectual Property" means all trade marks, trade names, business names,
patents, inventions, know-how, copyrights, service marks, brand names,
industrial designs, websites, URL addresses, email addresses and all other
industrial or intellectual property owned or used by Langford or any of the
Subsidiaries in carrying on the Business and all applications therefore and all
goodwill connected therewith, including, without limitation, all licences,
registered user agreements and all like rights used by or granted to either of
Langford or any of the Subsidiaries in connection with the Business and all
right to register or otherwise apply for the protection on any of the foregoing;

(z)  "Interim Financial Statements" means the interim unaudited consolidated
financial statements of the referenced entities for the periods subsequent to
the Annual Financial Statements;

(aa)  "Kikinsko-Gusikhinsky Licence" means mineral licence no. CPT00949HP
(SRT00949NR) with the right to conduct detailed prospecting and to produce
hydrocarbons from the "Kikinsko-Gusikhinsky Licensed Area", which licence was
granted to Artstroy on May 5, 2005 by the Saratov Regional Authority for Subsoil
Use of the Russian Federal Agency for Subsoil Use and which licence is valid
until May 4, 2030;

(bb)  "Krasnoarmeisky-2 Licence" means mineral licence no. CPT01152HP
(SRT01152NR) with the right to conduct detailed prospecting and to produce
hydrocarbons from the "Krasnoarmeisky-2 Licensed Area", which licence was
granted to Attik-Neft on August 20, 2007 by the Saratov Regional Authority for
Subsoil Use and which licence is valid until August 19, 2032;

(cc)  "Langford" means Langford Worldwide Corp., a corporation organized under
the laws of the British Virgin Islands, that holds all of the issues and
outstanding shares in the capital of each of Bandberg and Covenlina;

(dd)  "Langford Shares" means those 50,000 fully paid and non-assessable common
shares of Langford held by the Vendor, being all of the issued and outstanding
common shares of Langford;

(ee)  "Letter Agreement" means the letter of intent between Crown USA and
Langford dated March 18, 2008;

(ff)  "Liabilities" includes, any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

(gg)  "Losses", in respect of any matter, means all claims, demands,
proceedings, losses, damages, Liabilities, deficiencies, costs and expenses
(including, without limitation, all legal and other professional fees and
disbursements, interest, penalties and amounts paid in settlements) arising
directly or indirectly as a consequence of such matter;

(hh)  "Mineral Licences" means, collectively, the Tereshkinsky Licence, the
Kikinsko-Gusikhinsky Licence and the Krasnoarmeisky-2 Licence;

- 4 -

--------------------------------------------------------------------------------



(ii)  "Permitted Encumbrances" means:

(i)  liens for taxes, assessments and governmental charges due and being
contested in good faith and diligently by appropriate proceedings (and for the
payment of which adequate provision has been made);

(ii)  liens for taxes either not due and payable or due, but for which notice of
assessment has not been given; and

(iii)  undetermined or inchoate liens, charges and privileges incidental to
current construction or current operations and statutory liens, charges, adverse
claims, security interests or encumbrances of any nature whatsoever claimed or
held by any governmental authority that have not at the time been filed or
registered against the title to the asset or served upon Langford or any of the
Subsidiaries or Crown USA, as the case may be, pursuant to law or that relate to
obligations not due or delinquent;

(jj)  "Promissory Note" means a promissory note evidencing a debt in the amount
of $300,000 together with interest computed thereon at the rate of 10% per
annum, calculated monthly, payable to the Vendor within six (6) months of the
Closing Date;

(kk)  "Purchase Price" has the meaning ascribed thereto in Section 2.2 hereof;

(ll)  "Publicly Disclosed by Crown USA" means information disclosed by Crown USA
in public filings made by it with the SEC or otherwise disclosed through a
publicly disseminated news release;

(mm)  "Regulation S" means Regulation S under the Securities Act;

(nn)  "RosEuroNeft" means RosEuroNeft LLC, a limited liability company organized
under the laws of the Russian Federation (Main State Registration Number (OGRN):
1077760011064), having an office at 125493, Flotskaya 5, Building A, Moscow,
Russia;

(oo)  "Securities Act" means the Securities Act of 1933 (United States), as
amended from time to time;

(pp)  "Subsidiaries" means the direct or indirect, wholly-owned subsidiaries of
Langford, collectively, Bandberg, Covenlina, Crown Russia, RosEuroNeft, Attik,
Artrstroy and Attik-Neft, a corporate organizational chart of the Langford group
is set out in Schedule 1.1(pp) attached hereto;

(qq)  "SEC" means the United States Securities and Exchange Commission;

(rr)  "Tereshkinsky Licence" means mineral licence no. CPT01000HP (SRT01000NR)
with the right to conduct detailed geological prospecting and to produce
hydrocarbons from the "Tereshkinsky Licensed Area", which licence was granted to
Attik on September 5, 2005 by the Saratov Regional Authority for Subsoil Use and
which licence is valid until September 4, 2030;

(ss)  "Transaction" means the purchase of the Langford Shares for the Purchase
Price as described in Section 2.1 of this Agreement;

- 5 -

--------------------------------------------------------------------------------



(tt)  "U.S. Person" has the meaning ascribed thereto in Regulation S under the
Securities Act; and

(uu)  "Vendor" means Boshoff Holdings Ltd., a corporation organized under the
laws of the British Virgin Islands, that is the sole shareholder of Langford.

1.2  Schedules. The following schedules are attached to and form part of this
Agreement:

Schedule 1.1(pp) - Langford Organizational Chart Schedule 2.3 - Certificate of
Non-U.S. Shareholder Schedule 3.1(o) - Mineral Licences Schedule 3.1(q)(ii) -
Employment Agreements Schedule 3.1(q)(x) - Licences Schedule 3.1(r) - Permits
Schedule 3.1(s) - Consents and Approvals Schedule 3.1(aa) - Non-Arm’s Length
Transactions

1.3  Sections and Headings. The division of this Agreement into sections and the
insertion of headings are for convenience of reference only and shall not affect
the interpretation of this Agreement.  Unless otherwise indicated, any reference
in this Agreement to a section or a Schedule refers to the specified section of
or Schedule to this Agreement.

1.4  Number, Gender and Persons. In this Agreement, words importing the singular
number only shall include the plural and vice versa, words importing gender
shall include all genders and words importing persons shall include individuals,
corporations, partnerships, associations, trusts, unincorporated organizations,
governmental bodies and other legal or business entities.

1.5  Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, such determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions hereof, and each provision is hereby
declared to be separate, severable and distinct.

1.6  Successors and Assigns. This Agreement shall enure to the benefit of and
shall be binding on and enforceable by the parties hereto and, where the context
so permits, their respective successors and permitted assigns. No party hereto
may assign any of its rights or obligations hereunder without the prior written
consent of the other parties.

1.7  Amendment and Waivers. No amendment or waiver of any provision of this
Agreement shall be binding on any party hereto unless consented to in writing by
such party. No waiver of any provision of this Agreement shall constitute a
waiver of any other provision, nor shall any waiver constitute a continuing
waiver unless otherwise expressly provided.

1.8  Knowledge. The expression "to their knowledge" or "knowledge of" in
relation to the representations and warranties made in Article 3 and Article 4
hereof, as applicable, means to the knowledge of the person making such
representation and warranty after reasonable inquiry.

- 6 -

--------------------------------------------------------------------------------



1.9  Disclosure. References to a matter being disclosed in a Schedule hereto or
Publicly Disclosed by Crown USA mean that a reasonable person would become aware
of the matter in question by reading the representation and warranty in question
and the applicable Schedule hereto or Publicly Disclosed by Crown USA, and
disclosure of any matters in a Schedule hereto or Publicly Disclosed by Crown
USA against one representation and warranty shall constitute disclosure of such
matters for the purposes of all the representations and warranties in this
Agreement.

1.10  Currency. Unless otherwise indicated, all dollar amounts referred to in
this Agreement are expressed in United States funds.

1.11  Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether written
or oral. There are no conditions, covenants, agreements, representations,
warranties or other provisions, express or implied, collateral, statutory or
otherwise, relating to the subject matter hereof except as herein provided.

1.12  Time of Essence. Time shall be of the essence of this Agreement.

1.13  Applicable Law. This Agreement shall be constructed, interpreted and
enforced in accordance with, and the respective rights and obligations of the
parties shall be governed by, the laws of the State of Nevada and the federal
laws of the United States applicable therein without giving effect to any choice
or conflict of law provision or rule (whether of the State of Nevada or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the laws of the State of Nevada and the federal laws of
the United States applicable therein, and each party hereby irrevocably and
unconditionally submits and attorns to the exclusive jurisdiction of the courts
of such province and all courts competent to hear appeals therefrom.

ARTICLE 2  
PURCHASE OF SHARES

2.1  Purchase of Shares.  Subject to the terms and conditions of this Agreement,
the Vendor does hereby covenant and agree to sell, assign and transfer to Crown
USA, and Crown USA does hereby covenant and agree to purchase from the Vendor
all of the Langford Shares held by the Vendor.

2.2  Purchase Price: The purchase price payable by Crown USA to the Vendor for
the Langford Shares (the "Purchase Price") will be $11,900,000 and will be paid
in full by the:

(a)  forgiveness of debt in the amount of $6,600,000 owed by Bandberg and
Covenlina to Crown USA;

(b)  the issuance of the Promissory Note to the Vendor; and

(c)  allotment and issuance of the Crown USA Shares to the Vendor.  The Vendor
acknowledges and agrees that the Crown USA Shares are being issued pursuant to a
safe harbour from the prospectus and registration requirements of the Securities
Act.  The Vendor agrees to abide by all applicable resale restrictions and hold
periods imposed by the Applicable Securities Legislation.

2.3  Non-U.S. Persons. The certificate representing the Crown USA Shares issued
on Closing to the Vendor will be endorsed with a restrictive legend
substantially in the same form set out below pursuant to the provisions of the
Securities Act in order to reflect the fact that the Crown USA Shares are
restricted securities and will be issued to the Vendor pursuant to a safe harbor
from the registration requirements of the Securities Act:

- 7 -

--------------------------------------------------------------------------------



THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

The Vendor is a non-U.S. Person and hereby agrees to complete and execute a
Certificate of Non-U.S. Selling Shareholder in substantially the form set out in
Schedule 2.3 attached hereto. The Vendor agrees that the representations set out
in the said certificate, as executed by the Vendor will be true and correct as
of the Closing Date.

2.4  Restricted Shares. The Vendor acknowledges that the Crown USA Shares issued
pursuant to the terms and conditions set forth in this Agreement will have such
hold periods as are required under Applicable Securities Legislation and as a
result may not be sold, transferred or otherwise disposed of, except pursuant to
an effective registration statement under the Securities Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in each case only in accordance with all
Applicable Securities Legislation. The Vendor agrees that it has been given an
opportunity to seek and obtain independent legal advice as to the resale
restrictions applicable in its jurisdiction of residence, and under U.S. or
other Applicable Securities Legislation generally. Crown USA has not undertaken,
and will have no obligation, to register any of the Crown USA Shares under the
Securities Act.

2.5  Exemptions. The Vendor acknowledges that Crown USA has advised the Vendor
that Crown USA is relying on an exemption from the prospectus and registration
requirements of the Applicable Securities Legislation, and, as a consequence,
the Vendor will not be entitled to certain protections, rights and remedies
available under Applicable Securities Legislation, including statutory rights of
rescission or damages, and the Vendor will not receive information that would
otherwise be required to be provided to the Vendor pursuant to Applicable
Securities Legislation.

2.6  Assumption of Loans. Crown USA hereby acknowledges and agrees to assume the
obligation for the repayment of the principal and interest accrued thereon in
respect of certain loans made to Crown Russia on or about May 16, 2007 in the
aggregate amount of $2.6 million.

- 8 -

--------------------------------------------------------------------------------



ARTICLE 3  
REPRESENTATIONS AND WARRANTIES OF THE VENDOR
AND LANGFORD

3.1  Each of the Vendor and Langford represents and warrants as follows, and
acknowledges that Crown USA is relying on the accuracy and completeness of each
of such representations and warranties in connection with the Transaction:

(a)  Organization and Good Standing.  Langford is duly incorporated, organized,
validly subsisting and in good standing under the laws of the British Virgin
Islands and has the corporate power to own or lease its property, to carry on
the Business as now being conducted by it, to enter into this Agreement and
perform its obligations hereunder, and is duly qualified as a corporation to do
business in each jurisdiction in which the nature of the Business or the
property and assets owned or leased by it makes such qualification
necessary.  Each of the Subsidiaries is duly incorporated, organized, validly
subsisting and in good standing under the laws of Cyprus or the Russian
Federation, as applicable, and has the corporate power to own or lease its
property, to carry on the Business as now being conducted by it and is duly
qualified as a corporation to do business in each jurisdiction in which the
nature of the Business or the property and assets owned or leased by it makes
such qualification necessary.

(b)  Authorization. Langford has the capacity and authority to enter into this
Agreement and to perform its obligations hereunder.  This Agreement has been
duly authorized, executed and delivered by Langford and is a legal, valid and
binding obligation of Langford, enforceable against Langford by Crown USA in
accordance with its terms, except where such enforcement may be limited by
bankruptcy, insolvency and other laws affecting the rights of creditors
generally and subject to equitable remedies that may be granted in the
discretion of a court of competent jurisdiction.

(c)  Issued Capital:  

 (i)  Langford has issued and paid up share capital of $50,000, consisting of
50,000 shares which have been duly issued and are outstanding as fully-paid and
non-assessable.

(ii)  Bandberg has issued and paid up share capital of $7,100 consisting of
5,000 shares, which have been duly issued and are outstanding as fully-paid and
non-assessable.

(iii)  Covenlina has issued and paid up share capital of $7,000, consisting of
5,000 shares, which have been duly issued and are outstanding as fully-paid and
non-assessable.  

(iv)  As of March 12, 2009, Crown Russia has issued and paid up share capital of
$1,241,900, consisting of two (2) parts, which have been duly issued and are
outstanding as fully-paid and non-assessable.

(v)  As of March 12, 2009, RosEuroNeft has issued and paid up share capital of
$312,896, consisting of two (2) parts, which have been duly issued and are
outstanding as fully-paid and non-assessable.

- 9 -

--------------------------------------------------------------------------------



(vi)  As of March 12, 2009, Attik has issued and paid up share capital of
$762,037, consisting of one (1) part, which has been duly issued and is
outstanding as fully-paid and non-assessable.

(vii)  As of March 12, 2009, Attik-Neft has issued and paid up share capital of
$768,872, consisting of one (1) part, which has been duly issued and is
outstanding as fully-paid and non-assessable.

(viii)  As of March 12, 2009, Artstroy has issued and paid up share capital of
$1,239,022, consisting of one (1) part, which have been duly issued and are
outstanding as fully-paid and non-assessable.

(d)  Ownership of Shares.

(i)  The Vendor is the sole registered owner of the Langford Shares, with good
and marketable title thereto, free and clear of all Encumbrances, and all such
shares are validly issued as fully paid and non-assessable shares and the Vendor
is entitled to sell and transfer the Langford Shares to Crown USA. Without
limiting the generality of the foregoing, none of the Langford Shares held by
the Vendor are subject to any voting trust, shareholder agreement or voting
agreement and, upon completion of the transactions contemplated by this
Agreement, all such shares shall be owned by Crown USA as the sole legal and
beneficial owner, with a good and marketable title thereto, free and clear of
all Encumbrances.

(ii)  Langford is the sole legal and beneficial holder of the issued and
outstanding shares in the capital of Bandberg and Covenlina. Bandberg and
Covenlina are the legal and beneficial holders of 49% and 51%, respectively, of
the issued and outstanding shares in the capital of Crown Russia and RosEuroNeft
with good and marketable title thereto free and clear of all Encumbrances, and
all such shares are validly issued as fully paid and non-assessable.  

(iii)  Crown Russia is the legal and beneficial holder of 100% of the issued and
outstanding shares in the capital of each of Attik and Artstroy, with good and
marketable title thereto free and clear of all Encumbrances, and all such shares
are validly issued as fully paid and non-assessable. RosEuroNeft is the legal
and beneficial holder of 100% of the issued and outstanding shares in the
capital of Attik-Neft, with good and marketable title thereto free and clear of
all Encumbrances, and all such shares are validly issued as fully paid and
non-assessable.

(e)  No Other Agreements to Purchase. No person, firm or corporation other than
Crown USA has any written or oral agreement, arrangement or option or any right
or privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement, arrangement or option for the purchase or acquisition from the Vendor
of any of the Langford Shares, or for the purchase, acquisition or lease from
any of the Subsidiaries of any material part of the property or assets of any of
the Subsidiaries or the Business.

(f)  Options. No person, firm or corporation has any agreement, arrangement or
option or any right or privilege (whether by law, pre-emptive or contractual)
capable of becoming an agreement, arrangement or option, including convertible
securities, warrants or convertible obligations of any nature, for the purchase,
subscription, allotment or issuance of any unissued shares or other securities
of Langford or any of the Subsidiaries. Langford does not directly or indirectly
have any agreement, arrangement or option or any right or privilege (whether by
law, pre-emptive or contractual) capable of becoming an agreement, arrangement
or option, including convertible securities, warrants or convertible obligations
of any nature, for the purchase, subscription, allotment or issuance of any
unissued shares or other securities of any of the Subsidiaries.

- 10 -

--------------------------------------------------------------------------------



(g)  Subsidiaries. Except as otherwise disclosed in this Agreement, neither
Langford nor any of the Subsidiaries own nor have any agreement of any nature to
acquire, directly or indirectly, any shares in the capital of or other equity or
proprietary interests in any person, firm or corporation, and neither Langford
nor any of the Subsidiaries has any agreement to acquire or lease any property,
assets or other business operations from any person, firm or corporation.

(h)  No Other Interest of Vendor. Except as described herein, the Vendor has no
interest, legal or beneficial, direct or indirect, in any shares of, options to
acquire shares of, or the property and assets of any of the Subsidiaries or the
Business.

(i)  No Other Business.  Neither Langford nor any of the Subsidiaries carry on
business, and do not have any interest in any property or assets, other than the
Business.

(j)  No Other Indebtedness.  Neither Langford nor any of the Subsidiaries has
indebtedness or liability, direct or indirect, absolute or contingent, matured
or unmatured other than any indebtedness or liability incurred in the ordinary
course of business, which indebtedness or liability shall not exceed
$11,000,000.

(k)  Restrictions on Doing Business.  Neither Langford nor any of the
Subsidiaries is subject to any legislation, rule or regulation or any judgment,
order or requirement of any authority which is not of general application to
persons carrying on business similar to the Business. There are no facts or
circumstances which could have a materially adverse effect on the ability of any
of the Subsidiaries to continue to operate the Business as presently conducted
following the Closing Date.

(l)  No Violation.  The execution and delivery of this Agreement by Langford and
the consummation of the Transaction shall not result in either:

(i)  the breach or violation of any of the provisions of, or constitute a
default under, or conflict with or cause the acceleration of any obligations of
Langford or any of the Subsidiaries under:

A.  any Contract to which Langford or any of the Subsidiaries is a party or by
which any of their properties are bound

B.  any provision of the constituting documents, by-laws or resolutions of the
board of directors (or any committee thereof) or shareholder of Langford or any
of the Subsidiaries;               

C.  any judgment, decree, order or award of any court, governmental body or
arbitrators having jurisdiction over Langford or any of the Subsidiaries;

- 11 -

--------------------------------------------------------------------------------



D.  any licence, permit, approval, consent or authorization held by Langford or
any of the Subsidiaries or necessary to the ownership of the Langford Shares or
the property or assets of Langford or any of the Subsidiaries or the operation
of the Business; and                

E.  any applicable law, statute, ordinance, regulation or rule;

(ii)  the creation or imposition of any Encumbrance on any of the Langford
Shares;  

(iii)  the creation or imposition of any Encumbrance on any of the property or
assets of Langford or any of the Subsidiaries; or

(iv)  any person, firm or corporation having the right or privilege (whether by
law, pre-emptive or contractual) to terminate or cancel, or amend, modify or
change, in any way which is adverse to Langford or any of the Subsidiaries, the
terms or conditions of any Contract, or result in any acceleration of any right
or obligation, or in the loss of any benefit, right or privilege, of Langford or
any of the Subsidiaries under any Contract.

(m)  Business of the Subsidiaries.  The Business is the only business operation
carried on by the Subsidiaries, and the property and assets owned or leased by
the Subsidiaries are sufficient to carry on the Business. All of the property
and assets owned and used by the Subsidiaries are in good operating condition
and are in a state of good repair and maintenance, subject to wear and tear in
the ordinary course.       

(n)  Title to Personal and Other Property.  The property and assets of the
Subsidiaries, including, without limitation, the Mineral Licences, are owned
legally and beneficially by  the Subsidiaries, as applicable, as the legal and
beneficial owner thereof with good and marketable title thereto, free and clear
of all Encumbrances, other than the Permitted Encumbrances.       

(o)  Description of Mineral Licenses. Schedule 3.1(o) attached hereto sets out a
description of the Mineral Licences.       

(p)  Accounts Receivable.  All accounts receivable, book debts and other debts
due or accruing to Langford or any of the Subsidiaries are bona fide, valid and
subsisting claims of Langford or the Subsidiaries and, subject to an allowance
for doubtful accounts that has been reflected on the books of Langford or any of
the Subsidiaries, as applicable, in accordance with GAAP, are collectible
without set-off or counterclaim.     

(q)  Agreements and Commitments.  Neither Langford nor any of the Subsidiaries
is a party to or bound by any Contract relating to the property, assets,
business or operations of Langford or the Subsidiaries, as applicable,
including, without limiting the generality of the foregoing:

(i)  any continuing Contract for the purchase of materials, supplies, equipment
or services in excess of in aggregate $9,000,000 in respect of all such
Contracts;        

(ii)  any employment or consulting Contract or any other written Contract with
any officer, employee or consultant of Langford or any of the Subsidiaries,
except as previously disclosed to Crown USA or as set out in Schedule 3.1(q)(ii)
attached hereto;         

- 12 -

--------------------------------------------------------------------------------



(iii)  medical, dental, hospitalization, or health insurance or similar plan or
agreement providing benefits to any current or former. director, officer,
employee or consultant of Langford or any of the Subsidiaries;          

(iv)  any trust indenture, mortgage, promissory note, loan agreement, guarantee
or other Contract for the borrowing of money or a leasing transaction of the
type required to be capitalized in accordance with GAAP, except as previously
disclosed to Crown USA;           

(v)  any commitment for charitable contributions;          

(vi)  any Contract for capital expenditures in excess of  in the aggregate
$8,850,000;     

(vii)  any Contract for the sale of any assets of Langford or any of the
Subsidiaries, other than sales of inventory to customers in the ordinary course
of business consistent with past practice; 

(viii)  any Contract pursuant to which Langford or any of the Subsidiaries is a
lessor of any machinery, equipment, motor vehicles, office furniture, fixtures
or other personal property;         

(ix)  any confidentiality or non-disclosure Contract (whether Langford or any of
the Subsidiaries is a beneficiary or obligor thereunder) relating to any
proprietary or confidential information or any non-competition or similar
Contract;           

(x)  any licence, franchise or other agreement that relates in whole or in part
to any Intellectual Property, except as set out in Schedule 3.1(q)(x) attached
hereto;          

(xi)  any agreement of guarantee, support, indemnification, assumption or
endorsement of, or any other similar commitment with respect to, the
obligations, liabilities (whether accrued, absolute, contingent or otherwise) or
indebtedness of any other person (except for cheques endorsed for collection);
or         

(xii)  any Contract entered into by Langford or any of the Subsidiaries other
than in the ordinary course of business consistent with past practice.

Langford and each of the Subsidiaries has performed all of the obligations
required to be performed by it and is entitled to all benefits under, and is not
in default or alleged to be in default in respect of, any Contract relating to
the Business to which it is a party or by which it is or its property or assets
are bound; all such Contracts are in good standing and in full force and effect,
and no event, condition or occurrence exists that, after notice or lapse of time
or both, would constitute a default under any of the foregoing.

(r)  Compliance with Laws; Governmental Authorization.  Langford and each of the
Subsidiaries have complied with all laws, statutes, ordinances, regulations,
rules, judgments, decrees or orders applicable to the Business, Langford or each
the Subsidiaries or its property or assets (the "Permits"), a description of
which Permits is set out in Schedule 3.1(r) attached hereto.  Each Permit is
valid, subsisting and in good standing and neither Langford nor any of the
Subsidiaries, as applicable, is in any material default or breach of any Permit
and no proceeding is pending or threatened to revoke or limit any Permit.

- 13 -

--------------------------------------------------------------------------------



(s)  Consents and Approvals. Except as set out in Schedule 3.1(s) attached
hereto, there is no requirement to make any filing with, give any notice to or
obtain any licence, permit, certificate, registration, authorization, consent or
approval of, any governmental or regulatory authority as a condition to the
lawful consummation of the transactions contemplated by this Agreement. There is
no requirement under any Contract relating to the Business or Langford or any of
the Subsidiaries to which Langford or any of the Subsidiaries is a party or by
which any of them is bound to give any notice to, or to obtain the consent or
approval of, any party to such agreement, instrument or commitment relating to
the consummation of the transactions contemplated by this Agreement.

(t)  Financial Statements.  The Financial Statements of Langford and the
Subsidiaries have been prepared in accordance with GAAP, applied on a basis
consistent with prior periods, are correct and complete and present fairly the
assets, liabilities (whether accrued, absolute, contingent or otherwise) and
financial condition of Langford and the Subsidiaries as at their respective
dates for the respective periods covered by the Financial Statements of Langford
and the Subsidiaries.

(u)  Books and Records.  The books and records of Langford and the Subsidiaries
fairly and correctly set out and disclose in accordance with GAAP the financial
position of Langford and the Subsidiaries as at the date of such books and
records and all financial transactions of Langford and the Subsidiaries have
been accurately recorded in such books and records.

(v)  Absence of Changes.  Since December 31, 2007, Langford and each of the
Subsidiaries have carried on the Business and conducted its operations and
affairs only in the ordinary and normal course consistent with past practice and
there has not been:

(i)  any material adverse change in the condition (financial or otherwise),
assets, liabilities, operations, earnings, business or prospects of Langford or
any of the Subsidiaries;          

(ii)  any damage, destruction or loss (whether or not covered by insurance)
affecting the property or assets of Langford or any of the Subsidiaries;        

(iii)  any obligation or liability (whether absolute, accrued, contingent or
otherwise, and whether due or to become due) incurred by Langford or any of the
Subsidiaries, other than those incurred in the ordinary and normal course and
consistent with past practice;         

(iv)  any payment, discharge or satisfaction of any Encumbrance, liability or
obligation of Langford or any of the Subsidiaries (whether absolute, accrued,
contingent or otherwise, and whether due or to become due), other than payment
of accounts payable and tax liabilities incurred in the ordinary course of
business consistent with past practice;

- 14 -

--------------------------------------------------------------------------------





(v)  any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares in the capital of Langford or any of the
Subsidiaries or any direct or indirect redemption, purchase or other acquisition
of any such shares;          

(vi)  any issuance or sale by Langford or any of the Subsidiaries, or any
Contract entered into by Langford or any of the Subsidiaries, for the issuance
or sale by Langford or any of the Subsidiaries of any shares in the capital of
or securities convertible into or exercisable for shares in the capital of
Langford or any of the Subsidiaries;         

(vii)  any licence, sale, assignment, transfer, disposition, pledge, mortgage or
granting of a security interest or other Encumbrance (other than Permitted
Encumbrances) on or over any property or assets of either Langford or any of the
Subsidiaries, other than in the ordinary and normal course of business
consistent with past practice;        

(viii)  any write-off as uncollectible of any accounts or notes receivable or
any portion thereof of Langford or any of the Subsidiaries in amounts exceeding
$25,000 in the aggregate;          

(ix)  any cancellation of any debts or claims or any amendment, termination or
waiver of any rights of value to Langford or any of the Subsidiaries in amounts
exceeding $10,000 in each instance or $25,000 in the aggregate;           

(x)  any general increase in the compensation of employees of Langford or any of
the Subsidiaries (including, without limitation, any increase pursuant to any
employee plan or commitment), or any increase in any such compensation or bonus
payable to any officer, employee, consultant or agent thereof (having an annual
salary or remuneration in excess of $50,000) or the execution of any employment
contract with any officer or employee (having an annual salary or remuneration
in excess of $50,000), or the making of any loan to, or engagement in any
transaction with, any employee, officer or director of Langford or any of the
Subsidiaries or any commitment, undertaking or promise to do any of the
foregoing;         

(xi)  any change in the accounting or tax practices followed by Langford or any
of the Subsidiaries;         

(xii)  any change adopted by Langford or any of the Subsidiaries in their
depreciation or amortization policies or rates; or        

(xiii)  any change in the credit terms offered to customers of, or by suppliers
to, Langford or any of the Subsidiaries.

(w)  Taxes.  Langford and each of the Subsidiaries have duly filed on a timely
basis all tax returns required to be filed by it and each of Langford and the
Subsidiaries has paid all taxes that are due and payable, and all assessments,
governmental charges, penalties, interest and fines due and payable by it and
has made adequate provision for taxes payable by it for the current period and
any previous period for which tax returns are not yet required to be filed.
There are no actions, suits, proceedings, investigations or claims pending or
threatened against, Langford or any of the Subsidiaries in respect of taxes,
governmental charges or assessments, nor are any matters under discussion with
any governmental authority relating to taxes, governmental charges or
assessments asserted by any such authority in the Russian Federation, Cyprus or
the British Virgin Islands.  Each of Langford and the Subsidiaries has withheld
from each payment made to any of its past or present employees, officers or
directors, and to any non-resident of Cyprus or the Russian Federation, as
applicable, the amount of all taxes and other deductions required to be withheld
therefrom and has paid the same to the proper tax or other receiving officers
within the time required under any applicable legislation.  Each of Langford and
the Subsidiaries has remitted to the appropriate tax authority when required by
law to do so all amounts collected by it.

- 15 -

--------------------------------------------------------------------------------



(x)  Litigation. There are no actions, suits or proceedings (whether or not
purportedly on behalf of Langford or any of the Subsidiaries) pending or, to the
knowledge of Langford, threatened against or affecting, either Langford or any
of the Subsidiaries at law or in equity, or before or by any federal, state,
provincial, municipal or other governmental department, court, commission,
board, bureau, agency or instrumentality, domestic or foreign, or by or before
an arbitrator or arbitration board.  Langford is not aware of any ground on
which any such action, suit or proceeding might be commenced with any reasonable
likelihood of success.

(y)  No Judgments. There are no outstanding judgments, decrees, orders, rulings
or injunctions of any court or regulatory body with respect to Langford or any
of the Subsidiaries or the Business which might have a materially adverse effect
on the Business or the value of the Langford Shares.

(z)  Dividends. Since December 31, 2007, Langford has not, directly or
indirectly, declared or paid any dividends or declared or made any other
distribution on any of its shares of any class, or securities convertible into
shares of any class, and Langford has not, directly or indirectly, redeemed,
purchased or otherwise acquired any of its outstanding shares of any class, or
securities convertible into shares of any class, or agreed to do so.

(aa)  Non-Arm’s Length Transactions. Except as set out in Schedule 3.1(aa)
attached hereto, neither Langford nor any of the Subsidiaries has, since
December 31, 2007, made any payment or loan to, or borrowed any moneys from or
is otherwise indebted to, any officer, director, employee, shareholder or any
other person not dealing at arm’s length with either Langford or any of the
Subsidiaries (within the meaning of the Code), except for usual employee
reimbursements and compensation paid in the ordinary and normal course of
business consistent with past practice. Except for Contracts of employment and
employee plans, neither Langford nor any of the Subsidiaries is a party to any
Contract with any officer, director, employee, shareholder or any other person
not dealing at arm’s length with Langford or any of the Subsidiaries (within the
meaning of the Code). No officer, director, employee or shareholder of Langford
or any of the Subsidiaries and no entity that is an Affiliate or Associate of
one or more of such individuals:

(i)  owns, directly or indirectly, any interest in (except for shares
representing less than one per cent of the outstanding shares of any class or
series of any publicly traded company), or is an officer, director, employee or
consultant of, any person which is, or is engaged in business as, a competitor
of the Business or of Langford or any of the Subsidiaries or a lessor, lessee,
supplier, distributor, sales agent or customer of the Business or of Langford or
any of the Subsidiaries;          

- 16 -

--------------------------------------------------------------------------------



(ii)  owns, directly or indirectly, in whole or in part, any property or assets
that either Langford or any of the Subsidiaries uses in the operation of the
Business; or         

(iii)  has any cause of action or other claim whatsoever against, or owes any
amount to, Langford or any of the Subsidiaries in connection with the Business,
except for any liabilities reflected in the Annual Financial Statements of
Langford and claims in the ordinary and normal course of business, such as for
accrued vacation pay and accrued benefits under the employee plans.

(bb)  Access to Documents.  The documents forwarded by Langford to Crown USA in
order to provide disclosure respecting the sale of the Langford Shares and in
respect of the Business contain, or make reference to, all information which
Langford reasonably considers to be material to the Langford Shares, the
Business, Langford and the Subsidiaries, with the information current as of the
date set out on such document, and Crown USA has been given access to all such
documents.

(cc)  Corporate Records. The corporate records and minute books of Langford and
each of the  Subsidiaries contain complete and accurate minutes of all meetings
of directors and shareholders held since the date of incorporation and all such
meetings were duly called and held. The share certificates, registers of
shareholders, registers of transfers and registers of directors of Langford and
the Subsidiaries are complete and accurate in all material respects.

(dd)  Full Disclosure. Neither this Agreement nor any document to be delivered
pursuant to this Agreement by Langford or the Subsidiaries nor any certificate,
report, statement or other document furnished by Langford or the Subsidiaries in
connection with the negotiation of this Agreement contains or shall contain any
untrue statement of a material fact or omits or shall omit to state a material
fact necessary to make the statements contained herein or therein not
misleading. There has been no event, transaction, fact or information that has
come to the attention of Langford or the Subsidiaries that has not been
disclosed to Crown USA in writing that could reasonably be expected to have a
material adverse effect on the assets, Business, earnings, prospects, properties
or condition (financial or otherwise) of Langford or any of the Subsidiaries or
the value of the Langford Shares.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE VENDOR

4.1  The Vendor represents and warrants as follows, and acknowledges that Crown
USA is relying on the accuracy and completeness of each of such representations
and warranties in connection with the Transaction:

(a)  Organization and Good Standing. The Vendor is duly incorporated, organized,
validly existing and in good standing under the laws of the British Virgin
Islands and has the requisite corporate power and authority to enter into this
Agreement and to perform its obligations hereunder.

(b)  Authorization. The Vendor has all requisite corporate power and authority
to execute and deliver this Agreement and any other document contemplated by
this Agreement to be signed by the Vendor and to perform its obligations
hereunder and to consummate the Transaction.  The execution and delivery of this
Agreement and the consummation of the Transaction has been duly authorized by
the Vendor’s board of directors.

- 17 -

--------------------------------------------------------------------------------



(c)  Binding Obligation. This Agreement is a legal, valid and binding obligation
of the Vendor, enforceable against the Vendor by Crown USA in accordance with
its terms, except where such enforcement may be limited by bankruptcy,
insolvency and other laws affecting the rights of creditors generally and
subject to equitable remedies that may be granted in the discretion of a court
of competent jurisdiction.

(d)  Securities Regulations. With respect to the receipt of the Crown USA
Shares, the Vendor represents and warrants to Crown USA that:

(i)  the Vendor is not a U.S. Person and is not acquiring the Crown USA Shares
for the account or benefit of, directly or indirectly, any U.S. Person;

(ii)  the Vendor is outside the United States when receiving and executing this
Agreement;

(iii)  the Vendor understands that the Crown USA Shares have not been registered
under the Securities Act, or under any state securities or "blue sky" laws or
any state or the United States, and, unless so registered, may not be offered or
sold in the United States or, directly or indirectly, to U.S. Persons, except in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the Securities Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act and in each case only in accordance with any applicable
securities laws; and

(iv)  the Vendor is acquiring the Crown USA Shares for investment only and not
with a view to resale or distribution and, in particular, the Vendor has no
intention to distribute either directly or indirectly any of the Crown USA
Shares in the United States or to U.S. Persons, except in compliance with the
registration provisions of the Securities Act or an exemption therefrom.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF CROWN USA

5.1  Crown USA represents and warrants to the Vendor as follows, and
acknowledges and confirms that the Vendor is relying upon the accuracy of each
of such representations and warranties in connection with the sale by the Vendor
of the Langford Shares and the completion of the other transactions hereunder:

(a)  Organization and Good Standing. Crown USA is duly incorporated and
organized and validly existing and in good standing under the laws of the State
of Nevada and has the corporate power and authority to enter into this Agreement
and to perform its obligations hereunder. Except as Publicly Disclosed by Crown
USA, Crown USA is duly qualified as a corporation to do business in each
jurisdiction in which the nature of the Business of Crown USA or the property
and assets owned or leased by it makes such qualification necessary.

 (b)  Authorization. Crown USA has all requisite corporate power and authority
to execute and deliver this Agreement and any other document contemplated by
this Agreement to be signed by Crown USA (the "Crown USA Documents") and to
perform its obligations hereunder and to consummate the Transaction. The
execution and delivery of each of the Crown USA Documents and the consummation
by Crown USA of the Transaction has been duly authorized by Crown USA’s board of
directors. This Agreement is a legal, valid and binding obligation of Crown USA,
enforceable against Crown USA by the Vendor in accordance with its terms, except
where such enforcement may be limited by bankruptcy, insolvency and other laws
affecting the rights of creditors generally and subject to equitable remedies
that may be granted in the discretion of a court of competent jurisdiction.

- 18 -

--------------------------------------------------------------------------------



(c)  No Other Agreements to Purchase. Except as Publicly Disclosed by Crown USA,
no person, firm or corporation other than the Vendor has any written or oral
agreement or option or any right or privilege (whether by law, pre-emptive or
contractual) capable of becoming an agreement or option for the purchase or
acquisition from Crown USA of any of the shares of the common stock of Crown
USA.

(d)  Authorized and Issued Capital. The authorized capital of Crown USA consists
of 900,000,000 shares of common stock, of which 31,422,800 shares have been duly
issued and are outstanding as fully paid and non-assessable.

(e)  Validity of Shares.  The Crown USA Shares to be issued to the Vendor upon
consummation of the Transaction in accordance with this Agreement will, upon
issuance, have been duly and validly authorized and, when so issued in
accordance with the terms of this Agreement, will be duly and validly issued,
fully paid and non-assessable.

(f)  Options. Except as Publicly Disclosed by Crown USA, no person, firm or
corporation has any agreement or option or any right or privilege (whether by
law, pre-emptive or contractual) capable of becoming an agreement or option,
including convertible securities, warrants or convertible obligations of any
nature, for the purchase, subscription, allotment or issuance of any unissued
shares or other securities of Crown USA.

(g)  No Violation. The execution and delivery of this Agreement by Crown USA and
the consummation of the transactions herein provided for shall not result in
either:

(i)  the breach or violation of any of the provisions of, or constitute a
default under, or conflict with or cause the acceleration of any obligation of
Crown USA under:

A.  any Contract to which Crown USA is a party or by which it is
bound;                

B.  any provision of the constating documents, by-laws or resolutions of the
board of directors (or any committee thereof) or shareholder of Crown
USA;                

C.  any judgment, decree, order or award of any court, governmental body or
arbitrator having jurisdiction over Crown USA;                

D.  any licence, permit, approval, consent or authorization held by Crown USA or
necessary to the operation of the Business of Crown USA; or                

E.  any applicable law, statute, ordinance, regulation or rule; or

- 19 -

--------------------------------------------------------------------------------



(ii)  the creation or imposition of any Encumbrance on any of the share capital
or any of the property or assets of Crown USA.

ARTICLE 6
ADDITIONAL COVENANTS OF THE PARTIES

6.1  Access to Records. Upon request by Crown USA, the Vendor and Langford shall
forthwith provide access to Crown USA and its authorized representatives and, if
requested by Crown USA, provide a copy to Crown USA of, all title documents,
Contracts, Financial Statements, minute books, share certificates books, share
registers, plans, reports, licences, orders, permits, books of account,
accounting records, constituting documents and all other documents, information
or data relating to the Vendor, Langford, the Subsidiaries and the Business.

6.2  Delivery of Books and Records. At Closing there shall be delivered to Crown
USA, by the Vendor and Langford, all of the books and records of and relating to
Langford, the Subsidiaries and the Business.

6.3  Conduct Prior to Closing. Without in any way limiting any other obligations
of Langford and the Vendor hereunder, during the period from the date hereof to
Closing:

(a)  Conduct Business in the Ordinary Course. Langford shall cause the
Subsidiaries to conduct, and the Subsidiaries shall conduct, the Business and
the operations and affairs of the Subsidiaries only in the ordinary and normal
course of business consistent with past practice, and the Subsidiaries shall
not, without the prior written consent of Crown USA, enter into any transaction
or refrain from doing any action that, if effected before the date of this
Agreement, would constitute a breach of any representation, warranty, covenant
or other obligation of Langford or the Subsidiaries contained herein, and
provided further that Langford and the Subsidiaries shall not enter into any
material supply arrangements relating to any of the Subsidiaries or make any
material decisions or enter into any material Contracts with respect to any of
the Subsidiaries without the consent of Crown USA, which consent shall not be
unreasonably withheld or delayed;

(b)  Discharge Liabilities. Langford shall cause the Subsidiaries to pay and
discharge, and the Subsidiaries shall pay and discharge, the liabilities of the
Subsidiaries in the ordinary course in accordance and consistent with the
previous practice of the Subsidiaries, except those contested in good faith by
the Subsidiaries;

(c)  Corporate Action. Langford shall use its reasonable best efforts to take
and cause the Subsidiaries to take and the Subsidiaries shall use their best
efforts to take, all necessary corporate action, steps and proceedings to
approve or authorize, validly and effectively, the execution and delivery of
this Agreement and the other agreements and documents contemplated hereby and to
complete the transfer of the Langford Shares to Crown USA and to cause all
necessary meetings of directors and shareholders of Langford and the
Subsidiaries to be held for such purpose; and

(d)  Best Efforts. Langford shall use its reasonable best efforts to satisfy and
cause  the Subsidiaries to satisfy, and the Subsidiaries shall use their best
efforts to satisfy, the conditions contained in Section 8.1 hereof which are
under their control.

6.4  Conduct Prior to Closing. Without in any way limiting any other obligations
of Crown USA hereunder, during the period from the date hereof to Closing:

- 20 -

--------------------------------------------------------------------------------



(a)  Corporate Action. Crown USA shall use its reasonable best efforts to take
all necessary corporate action, steps and proceedings to approve or authorize,
validly and effectively, the execution and delivery of this Agreement and the
other agreements and documents contemplated hereby and to complete the issuance
of the Crown USA Shares pursuant to Section 2.2 hereof to Langford and to cause
all necessary meetings of directors and, if required, shareholders of Crown USA
to be held for such purpose; and

(b)  Best Efforts. Crown USA shall use its reasonable best efforts to satisfy
the conditions contained in Section 8.2 hereof which are under its control.

6.5  Negative Covenants of Langford. Except as otherwise specifically
contemplated by this Agreement or consented to in writing by Crown USA (such
consent not to be unreasonably withheld), from the date of this Agreement until
Closing, Langford shall not, and shall cause the Subsidiaries not to, permit the
occurrence of any of the following events:

(a)  any capital expenditures other than capital expenditures not exceeding
$50,000 in the ordinary course of business consistent with past practice;

(b)  the taking of any action that would, or would reasonably be expected to,
render any representation or warranty made by it in this Agreement untrue or
incorrect in any material respect on the Closing Date as if then made;

(c)  repay any shareholder loans or indebtedness, or interest or premium
thereon, to Langford or otherwise amend their terms;

(d)  the alteration of any of the provisions of the constituting documents of
Langford or any of the Subsidiaries;

(e)  Langford or any of the Subsidiaries declaring or paying any dividend or
making any other distribution on any of its shares of any class, or resolving to
reduce its share capital in any way or repurchasing, redeeming or otherwise
acquiring any of its shares;

(f)  Langford or any of the Subsidiaries making an allotment of, or issuing or
granting an option to subscribe for, any of its shares, or agreeing to make such
an allotment or to issue such shares or to grant such an option or issuing or
agreeing to issue convertible securities;

(g)  Langford or any of the Subsidiaries purchasing, selling, transferring or
otherwise disposing, or agreeing to purchase, sell, transfer or otherwise
dispose of, any assets or property forming part of the Business other than in
the ordinary course of business consistent with past practice;

(h)  Langford or any of the Subsidiaries incurring or becoming liable for or in
respect of borrowed money or becoming liable (either directly or by way of
guarantee) in respect of obligations of any other person;

(i)  Langford or any of the Subsidiaries entering into any agreement or
transaction which would result in any Encumbrance, other than a Permitted
Encumbrance, on any assets of the Business other than in the ordinary course of
business;

- 21 -

--------------------------------------------------------------------------------



(j)  Langford or any of the Subsidiaries entering into, extending, renewing or
modifying or agreeing to enter into, extend, renew or modify any agreement in
respect of the Business except in the ordinary course of business;

(k)  Langford or any of the Subsidiaries resolving that it would be wound up;

(l)  the appointment of a liquidator, receiver or trustee in bankruptcy for
Langford or any of the Subsidiaries or in relation to the assets of the
Business, or the making of an order by a court for the winding-up or dissolution
of Langford or any of the Subsidiaries;

(m)  the establishment, adoption, entering into, making or amendment of any
bonus, profit sharing, compensation, stock option, stock ownership, stock
compensation, pension, retirement, deferred compensation, employment,
termination, severance or other plan, agreement, trust fund, policy or
arrangement for the benefit of any directors, officers or employees of Langford
or any of the Subsidiaries;

(n)  any other change implemented by Langford or any of the Subsidiaries in the
business affairs of the Business which is material1y adverse, other than any
change in general business conditions or any change in the markets or prices for
the principal products of the Business; or

(o)  the entering into or modifying of any Contract, agreement, commitment or
arrangement with respect to any of the matters set out in this Section 6.5.

ARTICLE 7  
SURVIVAL OF COVENANTS, REPRESENTATIONS AND WARRANTIES

7.1  Survival of Covenants, Representations and Warranties of the Vendor and
Langford.  To the extent that they have not been fully performed at or prior to
Closing, the covenants, representations and warranties of the Vendor and
Langford contained in this Agreement and any agreement, instrument, certificate
or other document executed or delivered pursuant hereto shall survive the
closing of the transactions contemplated hereby until the third anniversary of
the Closing Date and, notwithstanding such closing, nor any investigation made
by or on behalf of Crown USA, shall continue in full force and effect for the
benefit of Crown USA during such period, except that:

(a)  the representations and warranties set out in subsections 3.1(a), (b) (c),
(d), (e), (f), (g) and (h) hereof (and the corresponding representations and
warranties set out in the certificates to be delivered pursuant to Sections
8.1(a) and 8.2(a) hereof (the "Closing Certificates")) shall survive and
continue in full force and effect without limitation of time;

(b)  the representations and warranties set out in Section 3.1(x) hereof (and
the corresponding representations and warranties set out in the Closing
Certificates) shall survive the closing of the transactions contemplated hereby
and continue in full force and effect until, but not beyond, the expiration of
the period, if any, during which an assessment, reassessment or other form of
recognized document assessing liability for tax, interest or penalties under
applicable tax legislation in respect of any taxation year to which such
representations and warranties extend could be issued under such tax legislation
to Langford or any of the Subsidiaries provided neither Langford nor any of the
Subsidiaries filed any waiver or other document extending such period; and

- 22 -

--------------------------------------------------------------------------------



(c)  a claim for any breach of any of the representations and warranties
contained in this Agreement or in any agreement, instrument, certificate or
other document executed or delivered pursuant hereto involving fraud or
fraudulent misrepresentation may be made at any time following the Closing Date,
subject only to applicable limitation periods imposed by law.

7.2  Survival of the Covenants, Representations and Warranties of Crown USA. To
the extent that they have not been fully performed at or prior to Closing, the
covenants, representations and warranties of Crown USA contained in this
Agreement shall survive the closing of the transactions contemplated hereby
until the second anniversary of the Closing Date.

ARTICLE 8
CONDITIONS OF CLOSING

8.1  Conditions of Closing in Favour of Crown USA. The obligation of Crown USA
to consummate the Transaction is subject to the satisfaction or waiver of the
conditions set forth below on or before the Closing Date.  The Closing will be
deemed to mean the satisfaction or waiver of all conditions to Closing.  These
conditions of Closing are for the exclusive benefit of Crown USA and may be
waived by Crown USA in its sole discretion.

(a)  Representations and Warranties. The representations and warranties of the
Vendor and Langford contained in this Agreement shall be true and correct in all
respects at Closing, with the same force and effect as if such representations
and warranties were made at and as of such time, and the Vendor and Langford
shall have delivered to Crown USA certificates of the Vendor and Langford dated
as of the Closing Date to the effect that the representations and warranties
made by the Vendor and Langford in this Agreement are true and correct, such
certificate to be in form and substance satisfactory to Crown USA, acting
reasonably;

(b)  Covenants. All of the covenants, obligations and conditions of this
Agreement to be complied with or performed by the Vendor and Langford at or
before Closing shall have been complied with or performed and certificates of
the Vendor and Langford dated as of the Closing Date to that effect shall have
been delivered to Crown USA, such certificates to be in form and substance
satisfactory to Crown USA, acting reasonably.  The Vendor and Langford shall
have delivered each of the documents required to be delivered by them pursuant
to this Agreement.

(c)  Material Adverse Change. There shall have been no material adverse changes
in the condition (financial or otherwise), assets, Liabilities, operations,
earnings, business or prospects of Langford or any of the Subsidiaries since the
date of the Interim Financial Statements of Langford or any of the Subsidiaries;

(d)  Financial Statements. Langford shall have delivered to Crown USA audited
financial statements in accordance with GAAP for the year ended December 31,
2007, as audited by a member of the Public Company Accounting Oversight Board
and unaudited but auditor reviewed financial statements for the interim period
ended September 30, 2008 and the comparative period ended September 30, 2007;

(e)  Outstanding Shares. Langford will have 50,000 shares of Langford common
stock issued and outstanding on the Closing Date;

- 23 -

--------------------------------------------------------------------------------



(f)  No Action or Proceeding. No legal or regulatory action, suit or proceeding
shall be pending or threatened by any person, firm or corporation to enjoin,
restrict or prohibit the purchase and sale of the Langford Shares contemplated
hereby; and

(g)  No Violations of Laws. No law, ruling, order or decree is in force, and no
action has been taken under any law or by any governmental authority that: (i)
makes it illegal or otherwise, directly or indirectly, restrains, enjoins or
prohibits the completion of the Transaction; (ii) results in a judgment or
assessment of damages, directly or indirectly, relating to the Transaction that
would have a material adverse effect on Crown USA or the value of the Langford
Shares; or (iii) would impose any condition or restriction that, after giving
effect to the Transaction, would have a material adverse effect on Crown USA or
the value of the Langford Shares.

If any of the conditions contained in this Section 8.1 shall not have been
performed or fulfilled at or prior to Closing to the satisfaction of Crown USA,
acting reasonably, Crown USA may, by notice to Langford, terminate this
Agreement and the obligations of Crown USA under this Agreement, other than the
obligations contained in Sections 12.1, 12.4 and 12.5 hereof shall be
terminated; provided, that Crown USA may also bring an action pursuant to
Article 10 against the Vendor and Langford for damages suffered by Crown USA
where the non-performance or non-fulfillment of the relevant condition is as a
result of a breach of covenant, representation or warranty by or caused by the
Vendor or Langford. Any such condition may be waived in writing in whole or in
part by Langford without prejudice to any claims it may have for breach of any
covenant, representation or warranty.

8.2  Conditions of Closing in Favour of the Vendor and Langford. The obligation
of the Vendor and Langford to consummate the Transaction is subject to the
satisfaction or waiver of the following terms and conditions for the exclusive
benefit of the Vendor and Langford, to be fulfilled or performed at or prior to
Closing:

(a)  Representations and Warranties. The representations and warranties of Crown
USA contained in this Agreement shall be true and correct at Closing, with the
same force and effect as if such representations and warranties were made at and
as of such time, and a certificate of the President of Crown USA in his capacity
as an officer dated the Closing Date to that effect shall have been delivered to
Langford, such certificate to be in form and substance satisfactory to the
Vendor, acting reasonably;

(b)  Covenants. All of the terms, covenants and conditions of this Agreement to
be complied with or performed by Crown USA at or before Closing shall have been
complied with or performed and a certificate of the President of Crown USA in
his capacity as an officer dated the Closing Date to that effect shall have been
delivered to the Vendor, such certificate to be in form and substance
satisfactory to Langford, acting reasonably;

(c)  Board of Directors of Crown USA.  At Closing, the board of directors of
Crown USA will consist of three directors, one of whom will be nominated by the
Vendor and two of whom will be nominated by Crown USA;

(d)  Management of Crown USA.  Crown USA will have appointed Stanislav Bogomolov
as Chief Operations Officer;

(e)  Cancellation of Restricted Stock.  The 88,000,000 restricted Crown USA
Shares held by the President of Crown USA will have been surrendered for
cancellation to the treasury of Crown USA; and

- 24 -

--------------------------------------------------------------------------------



(f)  Outstanding Shares. On Closing and except as contemplated in this
Agreement, Crown USA will have 36,422,800 shares of common stock issued and
outstanding.

If any of the conditions contained in this Section 8.2 shall not have been
performed or fulfilled at or prior to Closing to the satisfaction of the Vendor,
acting reasonably, the Vendor may, by notice to Crown USA, terminate this
Agreement and the obligations of the Vendor under this Agreement, other than the
obligations contained in Sections 12.1, 12.4 and 12.5 hereof shall be
terminated, provided that the Vendor may also bring an action pursuant to
Article 10 against Langford for damages suffered by the Vendor where the
non-performance or non-fulfillment of the relevant condition is as a result of a
breach of covenant, representation or warranty by or caused by Crown USA. Any
such condition may be waived in writing in whole or in part by the Vendor
without prejudice to any claims it may have for breach of any covenant,
representation or warranty.

ARTICLE 9
CLOSING ARRANGEMENTS

9.1  Place of Closing. The Closing shall take place at Crown USA’s offices at
400-225 West Magnolia Street, Bellingham, Washington, USA on the Closing Date.

9.2  The Vendor’s Closing Documents. At Closing, the Vendor and Langford, as
applicable, shall deliver, or cause to be delivered, the following to Crown USA:

(a)  duly executed share transfer forms in favour of Crown USA together with all
the issued share certificates representing the Langford Shares duly endorsed for
transfer to Crown USA and any necessary documents reasonably required by Crown
USA to enable it to stamp or otherwise register the transfer of the Langford
Shares;

(b)  a certified true copy of the resolutions passed by the directors of
Langford:

(i)  authorizing the execution and delivery by Langford of this Agreement and
all documents required to be executed and delivered by Langford pursuant to this
Agreement, and the consummation of the transactions contemplated
thereby;          

(ii)  approving the transfer of the Langford Shares to Crown USA;         

(iii)  approving the cancellation of the old share certificate issued in the
name of the Vendor representing the Langford Shares and the issue of a new share
certificate in respect of the Langford Shares in favour of Crown USA;
and          

(iv)  approving the entry into the register of shareholders of Langford, the
name of Crown USA as the sole legal and beneficial owner of the Langford Shares
and the making of other entries into other corporate records of Langford as may
be necessary;

(c)  a certified true copy of the resolutions passed by the directors of the
Vendor authorizing the execution and delivery by the Vendor of this Agreement
and all documents required to be executed and delivered by the Vendor pursuant
to this Agreement, and the consummation of the transactions contemplated
thereby;

(d)  a certified true copy of the resolutions passed by the shareholder of the
Vendor authorizing the execution and delivery by the Vendor of this Agreement
and all documents required to be executed and delivered by the Vendor pursuant
to this Agreement, and the consummation of the transactions contemplated
thereby;

- 25 -

--------------------------------------------------------------------------------



(e)  certificates of the Vendor and Langford as specified in Sections 8.1(a) and
(b) hereof as to the accuracy, as of the Closing Date, of the representations
and warranties of the Vendor and Langford and the performance of the covenants
to be performed at or before Closing;

(f)  the minute books of Langford and the Subsidiaries; and       

(g)  all other documents and assurances as reasonably requested by Crown USA to
effectively complete the Transaction.

9.3  Crown USA’s Closing Documents. At the Closing, Crown USA shall deliver the
following to the Vendor:

(a)  share certificates representing the Crown USA Shares issued by Crown USA to
the Vendor, such share certificate to be legended in accordance with the
provisions of Regulation S;

(b)  the Promissory Note;

(c)  certificate of Crown USA as specified in Sections 8.2(a) and (b) hereof as
to the accuracy, as of the Closing Date, of the representations and warranties
of Crown USA and the performance of the covenants to be performed at or before
Closing; and

(d)  all other documents as reasonably requested by the Vendor to effectively
complete the Transaction.

9.4  Further Assurances. Each party to this Agreement covenants and agrees that,
from time to time subsequent to the Closing Date, it shall at the request and
expense of the requesting party, execute and deliver all such documents,
including, without limitation, all such additional conveyances, transfers,
consents and other assurances and do all such other acts and things as any other
party hereto, acting reasonably, may from time request to be executed or done in
order to better evidence or perfect or effectuate any provision of this
Agreement or of any agreement or other document executed pursuant to this
Agreement or any of the respective obligations intended to be created hereby or
thereby.

ARTICLE 10
INDEMNIFICATION

10.1  Indemnification the Vendor. The Vendor shall indemnify and save harmless
Crown USA from all Losses suffered or incurred by Crown USA as a result of or
arising directly or indirectly out of or in connection with:

(a)  any breach by the Vendor or Langford of or any inaccuracy of any
representation or warranty of the Vendor or Langford contained in this Agreement
or in any agreement, certificate or other document delivered pursuant hereto;
and

(b)  any breach or non-performance by the Vendor or Langford of any covenant to
be performed by Langford that is contained in this Agreement or in any
agreement, certificate or other document delivered pursuant hereto.

- 26 -

--------------------------------------------------------------------------------



10.2  Notice of Claim. In the event that a party (the "Indemnified Party") shall
become aware of any claim, proceeding or other matter (a "Claim") in respect of
which another party (the "Indemnifying Party") agreed to indemnify the
Indemnified Party pursuant to this Agreement, the Indemnified Party shall
promptly give written notice thereof to the Indemnifying Party. Such notice
shall specify whether the Claim arises as a result of a claim by a person
against the Indemnified Party (a "Third Party Claim") or whether the Claim does
not so arise (a "Direct Claim"), and shall also specify with reasonable
particularity (to the extent that the information is available) the factual
basis for the Claim and the amount of the Claim, if known.

                    If, through the fault of the Indemnified Party, the
Indemnifying Party does not receive notice of any Claim in time to contest
effectively the determination of any liability susceptible of being contested,
the Indemnifying Party shall be entitled to set off against the amount claimed
by the Indemnified Party the amount of any Losses incurred by the Indemnifying
Party resulting from the Indemnified Party’s failure to give such notice on a
timely basis.

10.3  Direct Claims. With respect to any Direct Claim, following receipt of
notice from the Indemnified Party of the Claim, the Indemnifying Party shall
have 15 days to make such investigation of the Claim as is considered necessary
or desirable. For the purpose of such investigation, the Indemnified Party shall
make available to the Indemnifying Party the information relied upon by the
Indemnified Party to substantiate the Claim, together with all such other
information as the Indemnifying Party may reasonably request. If both parties
agree at or prior to the expiration of such 15-day period (or any mutually
agreed upon extension thereof) to the validity and amount of such Claim, the
Indemnifying Party shall immediately pay to the Indemnified Party the full
agreed upon amount of the Claim, failing which the matter shall be referred to
binding arbitration in such manner as the parties may agree or shall be
determined by a court of competent jurisdiction.

10.4  Third Party Claims. With respect to any Third Party Claim, the
Indemnifying Party shall have the right, at its expense, to participate in or
assume control of the negotiation, settlement or defence of the Claim and, in
such event, the Indemnifying Party shall reimburse the Indemnified Party for all
the Indemnified Party’s out-of-pocket expenses as a result of such participation
or assumption. If the Indemnifying Party elects to assume such control, the
Indemnified Party shall have the right to participate in the negotiation,
settlement or defence of such Third Party Claim and to retain counsel to act on
its behalf, provided that the fees and disbursements of such counsel shall be
paid by the Indemnified Party unless the Indemnifying Party consents to the
retention of such counsellor unless the named parties to any action or
proceeding include both the Indemnifying Party and the Indemnified Party and a
representation of both the Indemnifying Party and the Indemnified Party by the
same counsel would be inappropriate due to the actual or potential differing
interests between them (such as the availability of different defences). If the
Indemnifying Party, having elected to assume such control, thereafter fails to
defend the Third Party Claim within a reasonable time, the Indemnified Party
shall be entitled to assume such control, and the Indemnifying Party shall be
bound by the results obtained by the Indemnified Party with respect to such
Third Party Claim. If any Third Party Claim is of a nature such that the
Indemnified Party is required by applicable law to make a payment to any person
(a "Third Party") with respect to the Third Party Claim before the completion of
settlement negotiations or related legal proceedings, the Indemnified Party may
make such payment and the Indemnifying Party shall, forthwith after demand by
the Indemnified Party, reimburse the Indemnified Party for such payment. If the
amount of any liability of the Indemnified Party under the Third Party Claim in
respect of which such payment was made, as finally determined, is less than the
amount that was paid by the Indemnifying Party to the Indemnified Party, the
Indemnified Party shall, forthwith after receipt of the difference from the
Third Party, pay the amount of such difference to the Indemnifying Party.

- 27 -

--------------------------------------------------------------------------------



10.5  Settlement of Third Party Claims. If the Indemnifying Party fails to
assume control of the defence of any Third Party Claim, the Indemnified Party
shall have the exclusive right to contest, settle or pay the amount claimed.
Whether or not the Indemnifying Party assumes control of the negotiation,
settlement or defence of any Third Party Claim, the Indemnifying Party shall not
settle any Third Party Claim without the written consent of the Indemnified
Party, which consent shall not be unreasonably withheld or delayed; provided,
however, that the liability of the Indemnifying Party shall be limited to the
proposed settlement amount if any such consent is not obtained for any reason.

10.6  Co-operation. The Indemnified Party and the Indemnifying Party shall
co-operate fully with each other with respect to Third Party Claims, and shall
keep each other fully advised with respect thereto (including supplying copies
of all relevant documentation promptly as it becomes available).

10.7  Exclusivity. The provisions of this Article 10 shall apply to any Claim
for breach of any covenant, representation, warranty or other provision of this
Agreement or any agreement, certificate or other document delivered pursuant
hereto (other than a claim for specific performance or injunctive relief) with
the intent that all such Claims shall be subject to the limitations and other
provisions contained in this Article 10.

ARTICLE 11
RELEASE, ACKNOWLEDGEMENTS AND TERMINATION

11.1  Langford’s Releases. Effective on the Closing Date, Langford hereby
releases and forever discharges each of the Subsidiaries from all manner of
actions, suits, proceedings, causes of action, claims, liability, debts,
accounts, bonds, contracts and demands whatsoever which Langford may have had,
now has or may have up to the Closing Time against any of the Subsidiaries,
except as contemplated by or referred to in this Agreement or the agreements
contemplated in this Agreement.

11.2  Issuance of the Crown USA Shares. The Vendor hereby acknowledges and
agrees that:

(a)  none of the Crown USA Shares have been registered under the Securities Act,
or under any state securities or "blue sky" laws of any state of the United
States, and, unless so registered, may not be offered or sold in the United
States or, directly or indirectly, to U.S. Persons, except in accordance with
the provisions of Regulation S, pursuant to an effective registration statement
under the Securities Act, or pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act and in each
case only in accordance with any applicable securities laws;

(b)  offers and sales of any of the Crown USA Shares, prior to the expiration of
a period of one year after the date that Crown USA ceases to be a "shell
company" (as that term is defined in Rule 12b-2 under the Exchange Act pursuant
to the filing with the SEC by Crown USA of "Form 10 information" (as that term
is defined in Rule 144(i)(3) under the Exchange Act) regarding the event that
caused Crown USA to cease to be a shell company (the "Distribution Compliance
Period"), shall only be made in compliance with the safe harbor provisions set
out in Regulation S, pursuant to the registration provisions of the Securities
Act or an exemption therefrom, and in each case only in accordance with all
applicable securities laws;

(c)  not to engage in any hedging transactions involving the Crown USA Shares,
prior to the end of the Distribution Compliance Period unless such transactions
are in compliance with the provisions of the Securities Act;

- 28 -

--------------------------------------------------------------------------------



(d)  the Vendor acknowledges that it has not acquired the Crown USA Shares as a
result of, and shall not itself engage in, any "directed selling efforts" (as
that term is defined in Regulation S) in the United States in respect of any of
the Crown USA Shares which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the Crown
USA Shares; provided, however, the Vendor may sell or otherwise dispose of any
of the Crown USA Shares pursuant to registration of any of the Crown USA Shares
pursuant to the Securities Act and any applicable state securities laws or under
an exemption from such registration requirements and as otherwise provided
herein;

(e)  Crown USA shall refuse to register any transfer of any of the Securities
not made in accordance with the provisions of Regulation S, pursuant to an
effective registration statement under the Securities Act or pursuant to an
available exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act;

(f)  none of the Crown USA Shares are listed on any stock exchange or automated
dealer quotation system and no representation has been made to the Vendor that
any of the Crown USA Shares shall become listed on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the common shares in the capital of Crown USA on the OTC Bulletin
Board;

(g)  neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Crown USA Shares;

(h)  no documents in connection with the offering hereunder have been reviewed
by the SEC or any state securities administrators; and

(i)  there is no government or other insurance covering any of the Crown USA
Shares.

11.3  Termination. The obligations of the Vendor, Langford and Crown USA shall
terminate:

(a)  by the mutual written consent of all parties hereto;

(b)  upon notice by any of the parties hereto to the others if the Transaction
has not been completed by July 31, 2009;

(c)  upon notice to the Vendor by Crown USA if there has been a breach by the
Vendor or Langford of any material agreement or covenant of the Vendor or
Langford in this Agreement, or if one or more representations or warranties made
by the Vendor or Langford in this Agreement are or become untrue or incorrect
which, alone or in aggregate, have or are likely to have a materially adverse
effect upon the results of operations, financial condition, Business or
prospects of Langford or any of the Subsidiaries; and

(d)  upon notice to Crown USA by the Vendor if there has been a breach by Crown
USA of any material agreement or covenant of Crown USA in this Agreement, or if
any representation or warranty made by Crown USA in this Agreement is or becomes
untrue or incorrect which has or is likely to have a materially adverse effect
on the ability of Crown USA to complete the transactions contemplated herein.

- 29 -

--------------------------------------------------------------------------------



11.4  Liability on Termination. If this Agreement is terminated, it shall,
except for obligations contained in Sections 12.1, 12.4 and 12.5 hereof, become
void and of no force and effect and there shall be no liability on the part of
any party hereto or their respective officers and directors except to the extent
that any party is in default of any of its obligations, including, without
limitation, a breach of any representation, warranty, or covenant herein; for
greater certainty, nothing herein shall limit, restrict, release or diminish a
party’s right to bring a claim, suit or action for losses or damages including,
without limitation, for recovery of costs, expenses, losses, legal expenses,
fees to consultants, investment banking firms, bankers and other lenders and
prospective equity investors, for economic loss or otherwise arising from such
default.

ARTICLE 12
MISCELLANEOUS

12.1  Confidentiality of Information. In the event that the transactions
contemplated herein are not consummated for any reason:

(a)  Crown USA covenants and agrees that, except as otherwise authorized by the
Vendor or Langford, or as required to be disclosed by the Applicable Securities
Legislation, neither Crown USA nor its representatives, agents or employees
shall disclose to third parties, directly or indirectly, any confidential
information or data relating to the Vendor, Langford, the Subsidiaries or the
Business discovered by Crown USA or its representatives as a result of the
Vendor or Langford making available to Crown USA and its representatives the
information requested by it in connection with the transactions contemplated
herein; and

(b)  Each of the Vendor and Langford covenant and agree that, except as
otherwise authorized by Crown USA, neither of the Vendor, Langford, nor their
respective representatives, agents or employees shall disclose to third parties,
directly or indirectly, any information relating to the business of Crown USA
that is not generally known or used by others, or the utility of which is not
generally known or recognized by others, including the business, financial and
customer information, techniques or strategies which relate to the present or
prospective business of Crown USA or the Intellectual Property of Crown USA
which Crown USA has treated as proprietary and confidential, or any other
confidential data relating to Crown USA or the business of Crown USA discovered
by the Vendor, Langford, or their respective representatives as a result of
Crown USA making available to the Vendor, Langford, or their respective
representatives the information requested by them in connection with the
transactions contemplated herein.

  12.2  Notices.

(a)  Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be delivered in person, transmitted by
telecopy or similar means of recorded electronic communication or sent by
registered mail, charges prepaid, addressed as follows:

(i)  if to Crown USA:

CROWN OIL AND GAS INC.
400-225 West Magnolia Street
Bellingham, Washington  98104
USA

- 30 -

--------------------------------------------------------------------------------



Attention:        John Hiner
Facsimile:    +(360) 733-3941

(ii)  if to Langford:

LANGFORD WORLDWIDE CORP.
Trident Chambers, P.O. Box 146
Road Town, Tortola
British Virgin Islands

Attention:      Andreas T. Moustras, Director
Facsimile No.: +357-25-81 8808

(iii)  if to the Vendor:

BOSHOFF HOLDINGS LTD.
Trident Chambers, P.O. Box 146
Road Town, Tortola
British Virgin Islands

Attention:         Irene G. Spoerry, Director
Facsimile No.:    +357-25-81 8808

(b)  Any such notice or other communication shall be deemed to have been given
and received on the day on which it was delivered or transmitted (or, if such
day is not a Business Day, on the next following Business Day) or, if mailed, on
the third Business Day following the date of mailing; provided, however, that if
at the time of mailing or within three Business Days thereafter there is or
occurs a labour dispute or other event that might reasonably be expected to
disrupt the delivery of documents by mail, any notice or other communication
hereunder shall be delivered or transmitted by means of recorded electronic
communication as aforesaid.

(c)  Any party may at any time change its address for service from time to time
by giving notice to the other parties in accordance with this Section 12.2.

12.3  Announcements. The parties hereto shall consult with each other before
issuing any press release or making any other public announcement with respect
to this Agreement or the transactions contemplated hereby and, except as
required by any applicable law or regulatory requirement, neither Langford nor
Crown USA shall issue any such press release or make any such public
announcement without the prior written consent of the other, which consent shall
not be unreasonably withheld or delayed.

12.4  Disclosure. Prior to any public announcement of the transaction
contemplated hereby pursuant to Section 12.3 hereof, neither party hereto shall
disclose this Agreement or any aspect of such transaction except to its board of
directors, its senior management, its legal, accounting, financial or other
professional advisors, any financial institution contacted by it with respect to
any financing required in connection with such transaction and counsel to such
institution, or as may be required by any applicable law or any regulatory
authority or stock exchange having jurisdiction.

- 31 -

--------------------------------------------------------------------------------



12.5  Expenses. Langford shall bear all stamp duty (if any) payable in
connection with the Transaction. Except as otherwise expressly provided in this
Agreement, whether or not the transactions contemplated by this Agreement are
consummated, the parties hereto shall each bear their own respective expenses
(including, but not limited to, all costs and expenses of counsel, consultants
and independent accountants) incurred in connection with this Agreement and the
transactions contemplated hereby.

12.6  Best Efforts. The parties hereto acknowledge and agree that, for all
purposes of this Agreement, an obligation on the part of any party to use its
reasonable best efforts to obtain any waiver, consent, approval, permit, licence
or other document shall not require such party to make any payment to any person
for the purpose of procuring the same, other than payments for amounts due and
payable to such person, payments for incidental expenses incurred by such person
and payments required by any applicable law or regulation.

12.7  Counterparts. This Agreement may be executed in counterparts and by
facsimile, each of which shall constitute an original and all of which taken
together shall constitute one and the same instrument.

IN WITNESS WHEREOF this Agreement has been executed by all of the parties hereto
as of the day and year first above written.

CROWN OIL AND GAS INC.

    Per: /s/ John E. Hiner   Name: John E. Hiner   Title: President  

LANGFORD WORLDWIDE CORP.

    Per: /s/ Andreas T. Moustras   Name: Andreas T. Moustras   Title: Director  

BOSHOFF HOLDINGS LTD.

    Per: /s/ Demetra Evripidou   Name: Demetra Evripidou   Title: Director

- 32 -

--------------------------------------------------------------------------------



SCHEDULE   1.1(pp)

Langford Organizational Chart



GRAPHIC [orgchart.jpg]

SCHEDULE 1.1(pp) Langford Organizational Chart Langford Worldwide Corp. (BVI)
Covenlina Holdings Ltd. (Cyprus) Bandberg Holdings Ltd. (Cyprus) Crown Oil & Gas
LLC (Russia) RosEuroNeft LLC (Russia) Attik LLC (Russia) Artstroy-XXI LLC
(Russia) Attik-Neft LLC (Russia) 100% 100% 100% 100% 100% 51% 51% 49% 49%
Boshoff Holdings Ltd. (BVI) 100%

--------------------------------------------------------------------------------



SCHEDULE   2.3

Certificate of Non-U.S. Shareholder

In connection with the issuance of common shares (the "Shares") of Crown Oil and
Gas Inc., a Nevada corporation ("Crown USA"), to the undersigned, pursuant to
that certain Share Purchase Agreement dated March 20, 2009 (the "Agreement"),
the undersigned hereby agrees, acknowledges, represents and warrants that:

1.  The undersigned is not a "U.S. Person" as such term is defined by Rule 902
of Regulation S under the United States Securities Act of 1933, as amended
("U.S. Securities Act") (the definition of which includes, but is not limited
to, an individual resident in the U.S. and an estate or trust of which any
executor or administrator or trust, respectively is a U.S. Person and any
partnership or corporation organized or incorporated under the laws of the
U.S.);

2.  None of the Shares have been or will be registered under the U.S. Securities
Act, or under any state securities or "blue sky" laws of any state of the United
States, and may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons, as that term is defined in Regulation S, except in
accordance with the provisions of Regulation S or pursuant to an exemption from,
or in a transaction not subject to, the registration requirements of the U.S.
Securities Act and in compliance with any applicable state and foreign
securities laws;

3.  The undersigned understands and agrees that offers and sales of any of the
Shares prior to the expiration of a period set out in Regulation S of the U.S.
Securities Act (such period hereinafter referred to as the "Distribution
Compliance Period"), shall only be made in compliance with the safe harbour
provisions set forth in Regulation S, pursuant to the registration provisions of
the U.S. Securities Act or an exemption therefrom, and that all offers and sales
after the Distribution Compliance Period shall be made only in compliance with
the registration provisions of the U.S. Securities Act or an exemption therefrom
and in each case only in accordance with applicable state and foreign securities
laws;

4.  The undersigned understands and agrees not to engage in any hedging
transactions involving any of the Shares unless such transactions are in
compliance with the provisions of the U.S. Securities Act and in each case only
in accordance with applicable state and provincial securities laws;

5.  The undersigned is acquiring the Shares for investment only and not with a
view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Shares in the United States
or to U.S. Persons;

6.  The undersigned has not acquired the Shares as a result of, and will not
itself engage in, any directed selling efforts (as defined in Regulation S under
the U.S. Securities Act) in the United States in respect of the Shares which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Shares; provided, however, that the
undersigned may sell or otherwise dispose of the Shares pursuant to registration
thereof under the U.S. Securities Act and any applicable state and provincial
securities laws or under an exemption from such registration requirements;

7.  The statutory and regulatory basis for the exemption claimed for the sale of
the Shares, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the U.S. Securities Act or any applicable state and provincial
securities laws;

--------------------------------------------------------------------------------





8.  Except as set out in the Agreement, Crown USA has not undertaken, and will
have no obligation, to register any of the Shares under the U.S. Securities Act;

9.  Crown USA is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the undersigned
contained in this Certificate, and the undersigned will hold harmless Crown USA
from any loss or damage either one may suffer as a result of any such
acknowledgements, agreements, representations and/or warranties made by the
undersigned not being true and correct;

10.  The undersigned has been advised to consult their own respective legal, tax
and other advisors with respect to the merits and risks of an investment in the
Shares and, with respect to applicable resale restrictions, is solely
responsible (and Crown USA is not in any way responsible) for compliance with
applicable resale restrictions;

11.  The undersigned and the undersigned’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from Crown USA in connection
with the acquisition of the Shares under the Agreement, and to obtain additional
information, to the extent possessed or obtainable by Crown USA without
unreasonable effort or expense;

12.  The books and records of Crown USA were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the
undersigned during reasonable business hours at its principal place of business
and that all documents, records and books in connection with the acquisition of
the Shares under the Agreement have been made available for inspection by the
undersigned, the undersigned’s attorney and/or advisor(s);

13.  The undersigned:

(a)  is knowledgeable of, or has been independently advised as to, the
applicable securities laws of the securities regulators having application in
the jurisdiction in which the undersigned is resident (the "International
Jurisdiction") which would apply to the acquisition of the Shares;  

(b)  the undersigned is acquiring the Shares pursuant to exemptions from
prospectus or equivalent requirements under applicable securities laws or, if
such is not applicable, the undersigned is permitted to acquire the Shares under
the applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions;   

(c)  the applicable securities laws of the authorities in the International
Jurisdiction do not require Crown USA to make any filings or seek any approvals
of any kind whatsoever from any securities regulator of any kind whatsoever in
the International Jurisdiction in connection with the issue and sale or resale
of the Shares; and   

(d)  the acquisition of the Shares by the undersigned does not trigger:

(i)  any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction;

- 2 -

--------------------------------------------------------------------------------



(ii)  any continuous disclosure reporting obligation of Crown USA in the
International Jurisdiction; or

(iii)  the undersigned will, if requested by Crown USA, deliver to Crown USA a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in Sections 13(c) and 13(d) above to
the satisfaction of Crown USA, acting reasonably;

14.  The undersigned (i) is able to fend for itself in connection with the
acquisition of the Shares; (ii) has such knowledge and experience in business
matters as to be capable of evaluating the merits and risks of its prospective
investment in the Shares; and (iii) has the ability to bear the economic risks
of its prospective investment and can afford the complete loss of such
investment;

15.  The undersigned is not aware of any advertisement of any of the Shares and
is not acquiring the Shares as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

16.  Except as set out in the Agreement, no person has made to the undersigned
any written or oral representations:

(a)  that any person will resell or repurchase any of the Shares;   

(b)  that any person will refund the purchase price of any of the Shares;   

(c)  as to the future price or value of any of the Shares; or   

(d)  that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
common shares of Crown USA on the OTC Bulletin Board;

17.  The undersigned is outside the United States when receiving and executing
this Agreement and is acquiring the Shares as principal for their own account,
for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in the Shares;

18.  Neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Shares;

19.  The Shares are not being acquired, directly or indirectly, for the account
or benefit of a U.S. Person or a person in the United States;

20.  The undersigned acknowledges and agrees that Crown USA shall refuse to
register any transfer of the Shares not made in accordance with the provisions
of Regulation S, pursuant to registration under the U.S. Securities Act, or
pursuant to an available exemption from registration under the U.S. Securities
Act;

21.  The undersigned understands and agrees that the Shares will bear the
following legend:

- 3 -

--------------------------------------------------------------------------------



THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

22.  The address of the undersigned included herein is the sole address of the
undersigned as of the date of this Certificate; and

23.  Capitalized terms used but not otherwise defined in this Certificate shall
have the meanings given to such terms in the Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Non-U.S.
Shareholder.



    Date:

 

Signature     Print Name     Title (if applicable)     Address  

 

- 4 -

--------------------------------------------------------------------------------





SCHEDULE   3.1(o)

Mineral Licences

KIKINSKO-GUSIKHINSKY AREA

          Licence Description/Acreage Licensee Grant Date Expiry Date Property
Description Mineral License No. CPT00949HP (SRT00949NR)

1100 square km (271,816 acres)

Artstroy May 5, 2005 May 4, 2030 Kikinsko-Gusikhinsky Licensed Area is located
in the northern part of Saratov region, some 120km from the city of Saratov. The
first geological surveys were done in the 1950s followed by geo-electric surveys
in the early 1960s. The property is adjacent to existing oil production.

TERESHKINSKY AREA

          Licence Description/Acreage Licensee Grant Date Expiry Date Property
Description Mineral License No. CPT01000HP (SRT01000NR)

502 square km (124,072 acres)

Attik September 5, 2005 September 4, 2030 Tereshkinsky Licensed Area is located
in the northern part of Saratov region, some 100km from the city of Saratov.
Early geological exploration of the area has been performed since 1950s.
Geo-electric surveys were completed in the 1950s and 1960s and shallow drilling
was done in the 1960s, when two wells successfully hit oil. Oil is produced on
the adjacent property.

KRASNOARMEISKY-2 AREA

          Licence Description/Acreage Licensee Grant Date Expiry Date Property
Description Mineral License No. CPT01152HP (SRT01152NR)

396 square km (98,027 acres)

Attik-Neft August 20, 2007 August 19, 2032 Krasnoarmeisky-2 Licensed Area is
located in the southern part of Saratov region, some 150km from the city of
Saratov. The 2D seismic studies completed between 1980-1986 and in 2005 covered
about 40% of the property. Shallow drilling was done in the 1980s, with 3 wells
hitting oil. There has been production on adjacent properties for over 30 years.

--------------------------------------------------------------------------------





SCHEDULE   3.1(q)(ii)

Employment Agreements

1.  Employment Agreement between Crown Oil & Gas LLC and Stanislav
Vladimirovitch Bogomolov, dated April 16, 2007

2.  Employment Agreement between RosEuroNeft LLC and Stanislav Vladimirovitch
Bogomolov, dated August 27, 2007

3.  Employment Agreement between Attik LLC and Stanislav Vladimirovitch
Bogomolov, dated July 12, 2007

4.  Employment Agreement between Artstroy-XXI LLC and Stanislav Vladimirovitch
Bogomolov, dated June 7, 2007

5.  Employment Agreement between Attik-Neft and Stanislav Vladimirovitch
Bogomolov, dated March 27, 2008



--------------------------------------------------------------------------------





SCHEDULE   3.1(q)(x)

Licences

None.





--------------------------------------------------------------------------------





SCHEDULE   3.1(r)

Permits



None.



--------------------------------------------------------------------------------





SCHEDULE   3.1(s)

Consents and Approvals

None.



--------------------------------------------------------------------------------





SCHEDULE   3.1(aa)

Non-Arm’s Length Transactions

None.

